In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus.
On April 23, 1997, this court dismissed the cause, sua sponte, having determined that relator had not timely filed a brief and therefore had failed to prosecute the cause with the requisite diligence.
On June 17, 1997, relator filed a motion under Civ.R. 60(B) for relief from judgment with a memorandum in support of the motion. Relator requests that this court vacate its prior dismissal and grant the writ of mandamus. Whereas relator’s motion for relief for judgment is, in substance, a motion for reconsideration of this court’s entry of April 23, 1997, and whereas, S.Ct.Prac.R. XI prohibits the filing of a motion for reconsideration that is not timely,
IT IS ORDERED by the court, sua sponte, that relator’s motion for relief from judgment be, and hereby is, stricken.